United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brick, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-820
Issued: November 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2009 appellant filed a timely appeal from March 28 and September 30,
2008 decisions of the Office of Workers’ Compensation Programs adjudicating his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than three percent permanent impairment of the
left lower extremity for which he received a schedule award.
FACTUAL HISTORY
On October 4, 2002 appellant, then a 49-year-old housekeeping aide, filed a claim for a
traumatic injury on February 1, 2002 when he experienced back spasms after lifting 11 to 12
bags of laundry. In an October 24, 2002 report, Dr. David A. Yazdan, an attending Boardcertified neurosurgeon, stated that appellant had a history of back injuries, the most recent

occurring in February 2002 when he aggravated his lumbar region and developed radiculopathy
while lifting laundry bags at work. The Office accepted appellant’s claim for an aggravation of a
lumbar sprain. On October 16, 2002 appellant underwent surgery, performed by Dr. Yazdan, for
left-sided lumbar stenosis at L4-5 and L5-S1 with radiculopathy. On January 22, 2008 he filed a
claim for a schedule award.
In a report dated August 22, 2007, Dr. David Weiss, an osteopath, specializing in
orthopedic medicine, reviewed the medical history and provided findings on physical
examination. He noted that appellant had a history of lumbar spine injuries dating back to 1981
when he had a slip and fall injury. Dr. Weiss diagnosed chronic post-traumatic lumbosacral
strain and sprain,1 spinal stenosis at L4-5 and L5-S1, left lumbar radiculopathy, post-traumatic
facet joint syndrome with facet joint arthropathy at L4-5 and L5-S1, status post lumbar
decompression with medial facetectomy, foraminotomy and hemilaminectomy at L4-5 and L5S1 on October 16, 2002 and herniated discs at L1-2, L2-3, L4-5 and L5-S1. Appellant described
intermittent low back pain and stiffness and radicular pain with numbness and tingling into the
left leg. He had difficulty with prolonged sitting and standing, rising from a seated to standing
position, lifting weights greater than 25 pounds and repetitive bending, twisting and lifting.
Appellant described his pain as a 5 on a scale of 0 to 10. Findings on physical examination
included lumbar spine range of motion of 65 degrees forward flexion, 10 degrees extension, left
lateral flexion of 15 degrees and right lateral flexion of 20 degrees. Range of motion was
restricted and painful on forward flexion, backward extension and left and right lateral flexion.
The sitting root sign was positive on the left at 35 degrees and produced midline low back pain.
Straight leg raising was positive on the left at 45 degrees above the horizontal and produced
midline low back pain. The extensor hallucis longus muscle was graded at 5/5 bilaterally.
Manual muscle strength testing of the lower extremities revealed the hip flexor, gastrocnemius
and quadriceps muscles graded at 5/5 bilaterally. Sensory examination failed to reveal any
perceived dermatomal abnormalities in either the right or left lower extremity. The
gastrocnemius circumferential measurements were 42.5 centimeters (cm) on the right and 42 cm
on the left. Dr. Weiss found that appellant had three percent impairment of the left lower
extremity for pain based on Figure 18-1 at page 574 of the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
In a report dated November 15, 2007, Dr. Yazdan disagreed with the three percent
impairment rating of Dr. Weiss, but he did not indicate that he had personally examined
appellant and did not provide any findings on physical examination. He opined that appellant
had at least 30 percent impairment based on the A.M.A., Guides. On December 10, 2007
Dr. Yazdan clarified that he had used the fourth edition of the A.M.A., Guides in finding that
appellant had at least 30 percent impairment. He stated that appellant favored his left lower
extremity and had an antalgic gait rated at 15 percent impairment. Dr. Yazdan had minimal left
lower extremity atrophy which equaled four percent impairment. Appellant had 10 percent
impairment of the whole person based on slight weakness of the dorsiflexors of the left foot. He
had eight percent impairment due to limited back flexion and extension.

1

As noted, only an aggravation of a lumbar sprain is accepted in this case.

2

On February 22, 2008 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
an Office medical adviser, noted deficiencies in Dr. Yazdan’s impairment rating. He applied the
fourth edition of the A.M.A., Guides rather than the applicable edition at that time, the fifth
edition, did not indicate that he had examined appellant and included 10 percent impairment of
the whole person which is not accepted under Office procedures for determining impairment.
Dr. Yazdan also found four percent impairment for minimal muscle atrophy but did not specify
the amount of atrophy or the exact location of atrophy. Dr. Berman indicated that the three
percent left lower extremity impairment for pain based on Chapter 18 of the A.M.A., Guides
found by Dr. Weiss was reasonable. He noted that appellant underwent surgery on the left L5
and left S1 nerve roots and a magnetic resonance imaging (MRI) scan was positive. Dr. Berman
stated that Tables 15-18 and 15-15 at page 424 provide for impairment due to spinal nerve root
impairment affecting a lower extremity. He estimated a Grade 4 impairment which resulted in
1.25 percent impairment for each nerve root (5 percent maximum for a nerve root from Table 1518 multiplied by 25 percent for Grade 4 from Table 15-15 equals 1.25 percent), or 2.50 percent
total impairment, rounded to 3 percent, which was the same percentage of impairment found by
Dr. Weiss by applying Chapter 18. Dr. Berman noted that impairment based on Table 15-15 and
Figure 18-1 could not be combined because both impairment rating methods involved sensory
loss or pain. He recommended a schedule award for three percent left lower extremity
impairment.
By decision dated March 28, 2008, the Office granted appellant a schedule award based
on three percent impairment of the left lower extremity for 8.64 weeks, from August 22 to
October 21, 2007.2 Appellant requested a hearing before an Office hearing representative that
was held on July 16, 2008.
On April 18, 2008 Dr. Yazdan stated that he did not accept the A.M.A., Guides as a basis
for determining impairment because it dehumanized the patient. He indicated that he based
appellant’s impairment at 30 percent on his personal evaluation of how he functioned and other
criteria. On May 16, 2008 Dr. Yazdan stated that appellant had approximately 25 percent of the
whole person based on the fifth edition of the A.M.A., Guides, including 7 percent for antalgic
gait from Table 17-5, 2 percent for mild atrophy based on Table 17-6, 10 percent for slight
weakness of the dorsiflexes of the left foot based on Table 17-8 and 8 percent for decreased
flexion and extension range of motion of the lumbar spine.
By decision dated September 30, 2008, an Office hearing representative affirmed the
March 28, 2008 decision on the grounds that the evidence established that appellant has no more
than three percent impairment to his left lower extremity.
LEGAL PRECEDENT
Section 8107 of the Act3 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
2

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of the lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by three percent for the left lower
extremity equals 8.64 weeks of compensation.
3

5 U.S.C. § 8107.

3

permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.4
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.5
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.6 The diagnosis-based method may
be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.7 The functional method is used for conditions when anatomic changes are
difficult to categorize, or when functional implications have been documented, and includes
range of motion, gait derangement and muscle strength.8 The evaluating physician must
determine which method best describes the impairment of a specific individual based on patient
history and physical examination.9 When uncertain about which method to use, the evaluator
should calculate the impairment using different alternatives and choose the method or
combination of methods that gives the most clinically accurate impairment rating.10 If more than
one method can be used, the method that provides the higher impairment rating should be
adopted.11
ANALYSIS
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is required.
In reports dated November 15 and December 10, 2007, Dr. Yazdan opined that appellant
had at least 30 percent total impairment based on the A.M.A., Guides. There are several
deficiencies in his impairment rating. Dr. Yazdan did not indicate that he had personally
examined appellant and did not provide any findings on physical examination. Initially, he did
not apply the applicable edition of the A.M.A., Guides, the fifth edition. Dr. Yazdan stated that
appellant favored his left lower extremity and had an antalgic gait rated at 15 percent
impairment, minimal left lower extremity atrophy which equaled 4 percent impairment, 10
percent impairment of the whole person based on slight weakness of the dorsiflexors of the left
foot and 8 percent impairment due to limited back flexion and extension. He did not reference
4

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th
ed. 2001).
5

A.M.A., Guides 525.

6

Id.

7

Id.

8

Id. at 525, Table 17-1.

9

Id. at 548, 555.

10

Id. at 526.

11

Id. at 527, 555.

4

any specific sections of the A.M.A., Guides to explain how he made his impairment
determination. Additionally, Dr. Yazdan found impairment of the whole person. Although
Chapter 15 provides for determination of impairment based on the whole person, the Act does
not provide for a schedule award based on permanent impairment of the whole person.12
Dr. Yazdan found four percent impairment for muscle atrophy but did not specify the amount of
atrophy or the exact location of atrophy or the section of the A.M.A., Guides that he applied. In
an April 18, 2008 report, he stated that he did not accept the A.M.A., Guides as a basis for
determining impairment because it dehumanized the patient; however, Office procedures require
use of the A.M.A., Guides in determining impairment. On May 16, 2008 Dr. Yazdan stated that
appellant had approximately 25 percent of the whole person based on the fifth edition of the
A.M.A., Guides, including 7 percent whole person for antalgic gait from Table 17-5 at page 529
of the A.M.A., Guides, 2 percent for mild atrophy based on Table 17-6 at page 530, 10 percent
for slight weakness of the dorsiflexes of the left foot based on Table 17-8 at page 532 and 8
percent for decreased flexion and extension range of motion of the lumbar spine. However, as
noted, Office procedures do not include impairment based on the whole person. Due to these
deficiencies, Dr. Yazdan’s impairment rating is not sufficient to determine the extent of
appellant’s left lower extremity impairment.
Dr. Weiss noted that appellant had intermittent low back pain and stiffness and radicular
pain with numbness and tingling into the left leg. He had difficulty with prolonged sitting and
standing, rising from a seated to standing position, lifting weights greater than 25 pounds and
repetitive bending, twisting and lifting. Appellant described his pain as a 5 on a scale of 0 to 10.
Straight leg raising was positive on the left and produced midline low back pain. Motor strength
of the left lower extremity was normal. Dr. Weiss found that appellant had three percent
impairment of the left lower extremity for pain based on Figure 18-1 at page 574 of the fifth
edition of the A.M.A., Guides.13 The A.M.A., Guides warns, however, that examiners should
not use Chapter 18 to rate pain-related impairment for any condition that can be adequately rated
on the basis of the body and organ impairment rating systems given in other chapters.14
Moreover, as the A.M.A., Guides explains: “The impairment ratings in the body organ system
chapters make allowance for expected accompanying pain.”15 Dr. Weiss did not adequately
explain why appellant’s condition could not be rated in other chapters of the A.M.A., Guides or
how his condition falls within one of the several situations identified under section 18.3a (when
this chapter should be used to evaluate pain-related impairment).16 He did not explain why
appellant’s left lower extremity pain could not be evaluated using the chapter on lower extremity
impairment, Chapter 17. The Board finds that the impairment rating of Dr. Weiss is not
sufficient to determine the extent of appellant’s left lower extremity impairment.

12

Tania R. Keka, 55 ECAB 354 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

13

The A.M.A., Guides provides for a maximum of three percent impairment for pain in Chapter 18 at page 573.

14

A.M.A., Guides 571.

15

Id. at 20.

16

Id. at 570-71.

5

Dr. Berman indicated that Dr. Weiss’ finding of three percent left lower extremity
impairment for pain based on Chapter 18 of the A.M.A., Guides was reasonable. He indicated
that there was an alternative method for rating appellant’s left lower extremity impairment.
Dr. Berman noted that appellant underwent surgery on the left L5 and left S1 nerve roots and an
MRI scan was positive. He noted that Tables 15-18 and 15-15 at page 424 of the A.M.A.,
Guides provide for impairment due to spinal nerve root impairment affecting a lower extremity.
Dr. Berman estimated a Grade 4 impairment which resulted in 1.25 percent impairment for each
nerve root or 2.50 percent total impairment, rounded to 3 percent, which was the same
percentage of impairment found by Dr. Weiss by applying Figure 18-1 from Chapter 18.
However, he did not provide any medical rationale for applying Grade 4 from Table 15-15 for
sensory loss. Additionally, Dr. Berman did not explain why Chapter 17 of the A.M.A., Guides,
the chapter for evaluating impairment of the lower extremities, could not be used in making an
impairment determination of appellant’s left lower extremity.
The Board finds that this case is not in posture for a decision. The case will be remanded
to the Office for further development of the medical opinion evidence on the issue of appellant’s
left lower extremity impairment. After such further development as the Office deems necessary,
it should issue an appropriate decision.
On appeal, appellant, through his attorney, argues that there is a conflict in the medical
opinion evidence between Dr. Yazdan and Dr. Berman. However, as noted, there were several
deficiencies in the report of Dr. Yazdan. Consequently, Dr. Yazdan’s impairment rating was not
sufficient to create a conflict with the opinion of Dr. Berman. In any event, Dr. Berman’s
opinion is not sufficient to establish the extent of appellant’s left lower extremity impairment.
Because there is no medical report sufficient to establish his left lower extremity impairment, the
case will be remanded for further development.
CONCLUSION
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is required.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 30 and March 28, 2008 are set aside and the case is
remanded for further action consistent with this decision.
Issued: November 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

